Case 1:21-cr-00154-JGK Document 33 Filed 08/05/21 Page 1of1
Case 1:21-cr-00154-JGK Document 32-1 Filed 08/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

be ee ee ee een

UNITED STATES OF AMERICA
Vv.
JAMES JEREMY BARBERA [Proposed
Defendant. : ORDER
JOHN G.KOELTL, District Judges
This matter having come before the Court on the unopposed application of the defendant,
James Jeremy Barbera, by his counsel, Eric M. Creizman of Armstrong Teasdale LLP, and for
good and sufficient cause shown, the briefing schedule for Mr. Barbera’s pretrial motions have
been revised as follows:
Defense motions shall be due by August 13, 2021.
The Government’s responses shall be due by September 3, 2021.
Defense replies shall be due by September 17, 2021.
SO ORDERED

Dated: New York, New York
August 47, 2021

SS ieee.

(Hon. John G. Koeltl
“Wilited States District Judge

 
